Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a communication with Derek L. Midkiff on 1/25/2021.
	The application has been amended as follows:
Claims 61-72. (Canceled)
Claim 78. (New)  Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus:   
obtain a first identifying value associated with a computerized client device;
utilize the first identifying value to generate a second identifying value, wherein the second identifying value obfuscates the first identifying value;
determine a correlation between the second identifying value and at least one data element, the at least one data element selected from at least one of: (i) demographic data, (ii) geographic data, or (iii) psychographic data; and 
based at least in part on the determination, cause a switch of at least one broadcast content option to the computerized client device via use of at least one switching node of a content delivery network having a switched broadcast architecture;
wherein the switch of the at least one broadcast content option comprises:

a determination that the removal is appropriate, the determination based at least on a network resource availability associated with the computerized client device; and
a replacement of the at least one of the plurality of digitally rendered content with the at least one broadcast content option for delivery in the digital content stream broadcast to at least the computerized client device, the replacement based at least on the identification and the determination.
79. (New)  The computer readable apparatus of Claim 78, wherein the utilization of the first identifying value to generate the second identifying value comprises algorithmic processing of an identifying parameter to form a secure identifying parameter, the secure identifying parameter configured to anonymize an identity of at least one of (i) the computerized client device, or (ii) the user associated with the computerized client device.
80. (New)  The computer readable apparatus of Claim 79, wherein the plurality of instructions configured to, when executed on the processing apparatus:
correlate the identifying parameter with a second parameter, the identifying parameter comprising an identification value unique to the computerized client device, the second parameter 
cause delivery of digital advertising content in the digital content stream, the digital advertising content targeted to the user based at least in part on the second parameter.
81. (New)  The computer readable apparatus of Claim 80, wherein the second parameter comprises at least one of (i) a telephone area code, or (ii) a telephone exchange; and
the delivery of the digital advertising content comprises delivery of the digital advertising content to the computerized client device disposed within a location associated with the at least one of: (i) the telephone area code or (ii) the telephone exchange.
82. (New)  The computer readable apparatus of Claim 80, wherein:
the second parameter indicates a particular group in which the computerized client device is included, wherein the inclusion of the computerized client device in the particular group configured to vary as a function of time;
the plurality of instructions are further configured to, when executed on the processing apparatus, periodically evaluate the inclusion of the computerized client device in the particular group; and
the switch of the at least one broadcast content option to the computerized client device is based at least in part on at least one instance of the periodical evaluation.
83. (New)  The computer readable apparatus of Claim 78, wherein:
the provision of the first identifying value comprises provision of a TUNER identifier (ID); and 
the utilization of the first identifying value to generate the second identifying value comprises generation of a cryptographic hash value based at least in part on the TUNER ID.
84. (New)  The computer readable apparatus of Claim 78, wherein:
the provision of the first identifying value comprises providing a media access control (MAC) address; and
the utilization of the first identifying value to generate the second identifying value comprises generation of a cryptographic hash value based at least in part on the MAC address.
85. (New)  The computer readable apparatus of Claim 78, wherein the switch of the at least one broadcast content option to the computerized client device via use of he at least one switching node comprises a switch of a subset of all content available at the at least one switching node to a plurality of computerized client devices having at least one of a geographic commonality or network topological commonality with the computerized client device, in order to conserve bandwidth within the switched broadcast architecture.
86. (New)  The computer readable apparatus of Claim 85, wherein the geographic commonality or network topological commonality comprises a commonality selected from the group consisting of: (i) common zip code, and (ii) common network service group (SG).
87. (New)  The computer readable apparatus of Claim 78, wherein the second identifying value comprises a multi-bit binary coded variable that is not human readable, and which must be decoded in order to extract information therefrom.
Allowable Subject Matter
Claims 51-54 and 78-87 are allowable because the features associated with “wherein the switching of the at least one broadcast content option comprises: identifying at least one of a plurality of digitally rendered content being then- currently broadcast in a digital content stream to at least the computerized client device as a candidate for removal from the digital content stream, the identifying based at least in part on a prescribed threshold related to viewing activity associated 
Claims 73-77 are allowable because the features associated with “receive data representative of a request for digitally rendered content from at least one of the portion of the plurality of computerized client devices; determine, based at least in part on the correlation of the coded variable representative of the geographic or network topological commonality to the secured MAC addresses of the individual ones of at least the portion of the plurality of computerized client devices that share the commonality, whether the requested digitally rendered content is among a plurality of digitally rendered content then-currently provided to a network-defined group to which the individual ones of at least the portion of the plurality of computerized client devices are associated; and based at least on a determination that the requested digitally rendered content is not among the plurality of digitally rendered content then-currently provided to the network-defined group, cause the requested digitally rendered content to be added to a multi-program transport stream (MPTS) provided to the individual ones of at least the portion of the plurality of 
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425